                                                      1   LYSSA S. ANDERSON
                                                          Nevada Bar No. 5781
                                                      2   RYAN W. DANIELS
                                                          Nevada Bar No. 13094
                                                      3   KAEMPFER CROWELL
                                                          1980 Festival Plaza Drive, Suite 650
                                                      4   Las Vegas, Nevada 89135
                                                          Telephone: (702) 792-7000
                                                      5   Fax:        (702) 796-7181
                                                          landerson@kcnvlaw.com
                                                      6   rdaniels@kcnvlaw.com

                                                      7   Attorneys for Defendant
                                                          City of North Las Vegas
                                                      8

                                                      9                                          UNITED STATES DISTRICT COURT

                                                     10                                              DISTRICT OF NEVADA

                                                     11   GARRY E. GOLDING,                                     Case No.:    2:17-cv-02340-RFB-PAL

                                                     12                            Plaintiff,
                                                          vs.                                                        STIPULATION TO EXTEND
                                                     13                                                           DISPOSITIVE MOTION DEADLINE
                                                          CITY OF NORTH LAS VEGAS, a municipal
                                                     14   corporation,                                                       (Third Request)

                                                     15                            Defendants.

                                                     16

                                                     17              Garry E. Golding and the City of North Las Vegas, by and through their counsel of

                                                     18   record, agree and stipulate to extend the dispositive motion deadline (currently set for February

                                                     19   4, 2019) an additional 15 days so that the new dispositive motion deadline will be February 19,

                                                     20   2019. This is the third requested extension between the parties for this deadline. The parties

                                                     21   request this extension because as set out in the parties’ prior requests, one of the Defendant’s key
KAEMPFER CROWELL RENSHAW




                                                     22   witnesses was unavailable for his deposition due a severe illness. That witness has now been
  GRONAUER & FIORENTINO


                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23   deposed and the parties are waiting on the deposition transcript that will be necessary to prepare

                                                     24   dispositive motions. In addition, CNLV’s Counsel has nearly twenty (20) depositions scheduled


                                                          2273009_1.doc 16455.17
                                                                                                                                                    Page 1 of 2
                                                      1   for the month of January as well as hearings and substantial deadlines in other matters which

                                                      2   preclude Counsel’s ability to prepare an adequate dispositive motion.

                                                      3              The extension will not prejudice any party and will allow the parties to obtain the

                                                      4   deposition transcript and enough time to properly brief their dispositive motions for this Court.

                                                      5   The parties are not delaying the conclusion of this matter by delaying trial or otherwise; no trial

                                                      6   date has yet been ordered.

                                                      7              IT IS SO STIPULATED this 15th day of January, 2019.

                                                      8   KAEMPFER CROWELL                                     LAW OFFICE OF MICHAEL BALABAN

                                                      9
                                                          By:      /s/ Lyssa Anderson                          By: /s/ Michael Balaban
                                                     10            LYSSA S. ANDERSON                               MICHAEL BALABAN, ESQ.
                                                                   Nevada Bar No. 5781                             Nevada Bar No. 9370
                                                     11            1980 Festival Plaza Dr., Ste. 650               10726 Del Rudini Street
                                                                   Las Vegas, Nevada 89135
                                                                   Attorneys for Defendant                         Las Vegas, NV 89141
                                                     12            City of North Las Vegas                         Attorneys for Plaintiff
                                                                                                                   Garry E. Golding
                                                     13

                                                     14
                                                                                                         ORDER
                                                     15
                                                          IT IS SO ORDERED.
                                                     16
                                                                                                       ________________________________
                                                     17                                                RICHARD  F. BOULWARE,
                                                                                                         UNITED STATES DISTRICT II
                                                                                                                                COURT JUDGE
                                                                                                       UNITED STATES DISTRICT JUDGE
                                                     18                                                  DATED:
                                                                                                       DATED this 16th day of January, 2019.
                                                     19

                                                     20

                                                     21
KAEMPFER CROWELL RENSHAW




                                                     22
  GRONAUER & FIORENTINO


                           Las Vegas, Nevada 89113
                            8345 West Sunset Road
                                  Suite 250




                                                     23

                                                     24


                                                          2273009_1.doc 16455.17
                                                                                                                                                   Page 2 of 2
